

MEMORANDUM OF UNDERSTANDING
JOINT VENTURE AGREEMENT




This MOU / Joint Venture Agreement (the “Agreement”) is effective September 24,
2007.


BETWEEN:
Axial Vector Engine Corporation (the “First Joint Venture”), a corporation
organized and existing under the laws of the Nevada, with its head office
located at:  121 SW Salmon Street, Suite 1100, Portland, Oregon  97204 USA
   
AND:
Eastcom LTD (the “Second Joint Venture”), a corporation organized and existing
under the laws of the United Kingdom, with its head office located at:  Suite
No. 17,30 Uarley Street, London W1G 9PW United Kingdom.



This Agreement is entered by First Joint Venturer and Second Joint Venturer,
herein after collectively referred to as the “Joint Venture”, for the purposes
of performing Engine manufacturing and distribution.


WITNESSETH:


WHEREAS, the parties are desirous of forming a Joint Venture (the “Venture),
under the laws of the United Kingdom by execution of this Agreement for the
purposes set forth herein and are desirous of fixing and defining between
themselves their respective responsibilities, interests, and liabilities in
connection with the performance of the before mentioned project; and


NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the Parties herein agree to constitute themselves as Joint Venturers,
henceforth, “Venturers” for the purposes before mentioned, and intending to be
legally bound hereby, the parties hereto, after first being duly sworn, do
covenant, agree and certify as follows:


1.             DEFINITIONS


“Affiliate” shall refer to (i) any person directly or indirectly controlling,
controlled by or under common control with another person, (ii) any person
owning or controlling 10% or more of the outstanding voting securities of such
other person, (iii) any officer, director or other partner of such person and
(iv) if such other person is an officer, director, joint Venturer or partner,
any businesses or entity for which such person acts in any such capacity.


“Venturers” shall refer to [VENTURE NAME] Inc., and any successor(s) as may be
designated and admitted to the Venture.


“Internal Revenue Codes” “Code” or “I.R.C.” shall refer to the current and
applicable Internal Revenue Code.


“Net Profits and Net Losses” means the taxable income and loss of the Venture.

 
1

--------------------------------------------------------------------------------

 



The “Book” value of an asset shall be substituted for its adjusted tax basis if
the two differ, but otherwise Net Profits and Net Losses shall be determined in
accordance with federal income tax principles.


“Project” shall refer to that certain engine development program project known
as AVEC Engines.


“Treasury Regulations” shall refer to those regulations promulgated by the
Department of the Treasury with respect to certain provision of Internal Revenue
Code.


2.           PURPOSE OF THE JOINT VENTURE


The purpose of the Venture shall be to perform AVEC engine manufacturing and
sales in Europe and the Middle East.


3.           TERM


The term of the Venture shall be twenty years.


4.            ACCOUNTING AND AUDITING
 
4.1          Books


Eastcom Ltd will keep books of accounts which may be audited at any time by
Axial to verify sales and royalties.  Axial will agree to pay the cost of said
audit.


RESOLUTION OF DISPUTES


At disputes arising out of this Agreement between the Venturers that is not
resolvable by good faith negotiations by the same, shall be filed with the
International Arbitration Association in Paris, France and there judgment shall
be final.


5.            OTHER PROVISIONS


5.1           Eastcom shall pay to AVEC $500,000 USD as an advance royalty and
shall pay per unit royalty of 20% per engine gross sales.  These payments are to
be within ten days of each manufactured engine being completed.


5.2           Eastcom must begin final assembly engines no later than 120 days
from date of signing unless a written waiver of such date is given by AVEC.


5.3           Eastcom shall have the right to select two countries which it
shall have exclusive rights to sales, service and market all AVEC projects to
for the duration of this agreement.  This selection must be made not later than
30 days after the first of the initial 200 engines has been produced and
delivered to the customer.

 
2

--------------------------------------------------------------------------------

 



6.  ENTIRE AGREEMENT


This agreement constitutes the entire agreement of the parties and may not be
altered, unless the same is agreed upon in writing signed and acknowledged by
the parties.


This agreement is binding upon the heirs, court appointed representatives,
assigns, and successors of the parties.


7.  GOVERNING LAW


This agreement shall be governed by the laws of the United Kingdom.


IN WITNESS WHEREOF, each party to this agreement has caused it to be executed at
[place of execution] on the date indicated below.


FIRST PARTY
SECOND PARTY
   
Authorized Signature
Authorized Signature
       
/s/ Samuel Higgins                  
/s/ Behzed Khakbuei                  
Samuel Higgins
Behzed Khakbuei
Chairman
Managing Director



 
 

 
 
3

--------------------------------------------------------------------------------

 
